Citation Nr: 0721505	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-24 435	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to extension of a temporary total rating 
beyond the period from December 11, 2002, through April 30, 
2003, related to convalescence associated with injury and 
surgery involving the veteran's service-connected left knee.  

2.  Entitlement to extension of a temporary total rating 
beyond the period from July 27, 2004, through 
November 30, 2004, related to convalescence following left 
knee surgery.  

ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to 
December 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, that 
denied extensions of temporary total ratings based on 
convalescence from left knee surgeries in January 2003 and 
July 2004.  


FINDINGS OF FACT

1.  Left knee surgery in January 2003 resulted in severe 
postoperative residuals such that a period of convalescence 
was required until June 24, 2003, at which time there is 
medical evidence that immobilization of the of the left knee 
was no longer required.  From June 24, 2003, there is no 
medical evidence that residuals of the January 2003 surgery 
prevented the veteran from working, nor is there any 
indication that from that date that residuals of the 
January 2003 left knee surgery necessitated house 
confinement, required continued use of a wheelchair or 
crutches, or that regular weight bearing was prohibited.  

2.  Left knee surgery in July 2004 did not result in severe 
post-operative residuals that necessitated convalescence 
beyond November 30, 2004, and there is no indication that the 
veteran was unable to work beyond that date because of 
residuals of the July 2004 left knee surgery.  


CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total rating 
through June 23, 2003, for convalescence following left knee 
surgery in January 2003 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.30 (2006).  

2.  The criteria for extension of a temporary total rating 
beyond November 30, 2004, for convalescence following left 
knee surgery in July 2004 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.30 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice should be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In this case, in January 2003, the veteran, who had 
previously had a total knee replacement and later revision of 
the replacement related to her service-connected left knee 
disability, filed a claim for an increased rating stating she 
had fallen on the left knee in December 2002 and had surgery 
on the knee in January 2003.  In a letter to the veteran 
dated in February 2003, the RO explained that to establish 
entitlement to an increased evaluation for a service-
connected disability, the evidence must show that the 
service-connected condition had increased in severity.  The 
RO told the veteran that it had obtained VA medical records 
and notified her that she should complete and return release 
authorization forms so that it could get her records if there 
were private medical records she wanted VA to obtain on her 
behalf.  The RO also notified the veteran that she should 
furnish the name and location of any VA or military facility 
where she received medical care, and the approximate dates of 
the care.  The RO requested that the veteran inform the RO 
whether there was any additional evidence she thought would 
support her claim and asked her to tell the RO if there were 
no additional records.  The RO explained that VA was 
responsible for getting relevant records from any Federal 
agency and that on her behalf VA would make reasonable 
efforts to get other relevant records she identified and for 
which she supplied appropriate release authorizations.  The 
RO emphasized to the veteran that it was her responsibility 
to make sure it received all requested records that were not 
in the possession of a Federal department or agency.  

In a rating decision dated in April 2003, the RO assigned a 
temporary 100 percent evaluation for the left knee under 
38 C.F.R. § 4.30 effective from December 11, 2002, through 
April 30, 2003, with assignment, effective May 1, 2003, of 
the pre-surgical 60 percent rating, which is the maximum 
evaluation assignable following a stabilized total knee 
replacement with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  In 
July 2003, the veteran said she felt she should be awarded a 
100 percent rating for a longer period, and in a 
September 2003 rating decision, the RO continued the 
60 percent rating and denied any additional benefit in terms 
of extension of the temporary total rating.  The veteran's 
disagreement led to this appeal, which was later expanded to 
include the matter of an extension of a temporary total 
rating beyond the period from July 27, 2004, through 
November 30, 2004, related to convalescence following another 
left knee surgery in July 2004.  

The Board has not identified any letter or letters in which 
the RO provided the veteran with explicit notice of the 
evidence necessary to substantiate a claim for the award or 
extension of a temporary total convalescent rating.  The only 
information the veteran received in this regard has been in 
rating decisions and in the May 2004 statement of the case, 
but the Board acknowledges that VA's duty to notify cannot be 
satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  The failure to provide such notice is presumed to be 
prejudicial to the veteran, and VA has the burden of 
demonstrating that the veteran has not been prejudiced by the 
error.  Id.

As noted earlier, VCAA notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Since service connection has been 
granted previously for the veteran's left knee disability, 
the first three Dingess elements were substantiated prior to 
the appeal, and further notice was not required.  In this 
case, the Board finds that through her statements referring 
to the criteria for a convalescent rating and her request 
that the RO consider all of her VA medical records, including 
those from the orthopedic clinic at the VA Medical Center in 
Denver, Colorado, as well as other VA medical records such as 
physical therapy records, the veteran demonstrated her 
understanding of what was necessary to substantiate her claim 
for extension of her convalescent ratings and that the notice 
defect was cured by the veteran's actual knowledge.  See 
Sanders; see also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  Because of this knowledge, the essential 
fairness of the adjudication was not frustrated.  Id.  As 
such, the Board concludes that the error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  
As to error associated with the failure to provide the 
veteran with notice of information and evidence necessary to 
establish effective dates for extension of a convalescence 
rating, the Board has granted an extension of the 
convalescence period related to the January 2003 left knee 
surgery, and the RO will address the effective date when it 
implements the Board's decision.  Because the preponderance 
of the evidence is against extension of the convalescent 
rating associated with the July 2004 left knee surgery, any 
issue as to an appropriate effective date is rendered moot.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
veteran and for which she provided release authorizations 
have been associated with the claims folder.  38 U.S.C.A. 
§ 5103A.  In addition, she was provided formal VA 
examinations related to her left knee disability in 2003 and 
2004.  Under the circumstances, the Board finds that there is 
no reasonable possibility that further assistance would aid 
the veteran in substantiating the claims, and there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Legal criteria

38 C.F.R. § 4.30 sets forth provisions governing convalescent 
ratings.  It provides that a total disability rating 
(100 percent) will be assigned without regard to other 
provisions of the VA Schedule for Rating Disabilities (Rating 
Schedule) when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted, effective 
from the date of hospital admission or outpatient treatment 
and continuing for a period of 1, 2, or 3 months from the 
first day of the month following such hospital discharge or 
outpatient release.  38 C.F.R. § 4.30.  In order to attain 
the temporary total disability rating, the veteran must 
demonstrate that her service connected disability resulted 
in:  (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without  
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

In addition, if VA assigns a temporary total rating, such 
will be followed by appropriate schedular evaluations; a  
reduction in the total rating will not be subject to the  
notice and procedural requirements of 38 C.F.R. § 3.105(e).  
When the evidence is inadequate to assign a schedular 
evaluation, a physical examination will be scheduled and 
considered prior to the termination of a total rating.  
38 C.F.R. § 4.30.  Additionally, 38 C.F.R. § 4.30 further 
authorizes extensions of the temporary total rating when 
supported by the record in increments of 1, 2 or 3 months  
beyond the initial 3 months granted.  38 C.F.R. § 4.30(b)(1).  
In certain circumstances extensions of one or more months, up 
to 6 months beyond the initial 6 months period, may be made 
upon approval of the Veterans Service Center Manager.  
38 C.F.R. § 4.30(b)(2).  

Notations in the medical records as to a veteran's incapacity 
to work after surgery must be taken into account in the 
evaluation of a claim brought under the provisions of 
38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 
(1995).  The United States Court of Appeals for Veterans 
Claims (Court) has defined convalescence as "the stage of 
recovery following an attack of disease, a surgical 
operation, or an injury."  Felden v. West, 11 Vet. App. 427, 
430 (1998) (citing Dorland's Illustrated Medical Dictionary).  
The Court also defined recovery as "the act of regaining or 
returning toward a normal or healthy state."  Id. (citing 
Webster's Medical Desk Dictionary 606 (1986)).  In other 
words, the purpose of a temporary total evaluation under the 
criteria of 38 C.F.R. § 4.30 is to aid the veteran during the 
immediate post-surgical period when he or she may have 
incompletely healed wounds or may be wheelchair-bound, or 
when there may be similar circumstances indicative of 
transient incapacitation associated with recuperation from 
the immediate effects of an operation. 

Background and analysis

The veteran was granted service connection for a left knee 
disability, residuals of internal derangement with 
degenerative changes, effective the day following her 
separation from service in December 1986.  She subsequently 
underwent a series of procedures on the left knee and finally 
had a total knee arthroplasty in 1995, which was revised in 
1996.  She was assigned a 100 percent rating from November 
1995 through December 1997 and a 60 percent rating from 
January 1998.  

Emergency room records from Parkview Medical Center show the 
veteran was seen on December 11, 2002, with complaints of 
swelling and pain of the left knee following a fall.  X-rays 
reportedly showed a left knee fracture.  Two days later the 
veteran was seen in a VA outpatient clinic wearing an 
immobilizer on the knee, and after examination the assessment 
was acute pain, related to left knee fracture.  VA medical 
records show that in early January 2003, the veteran 
underwent repair of a rupture of the left patellar tendon, 
and findings during surgery included an inferior pole patella 
fracture.  On the date of surgery, it was noted that 
disposition included pain control and a left knee immobilizer 
for a minimum of three weeks.  

At a January 2003VA primary care clinic visit approximately 
one week after surgery, it was noted there was a plaster cast 
on top of a Velcro knee immobilizer.  The veteran was weight 
bearing on the left leg with the assistance of one crutch.  
At a visit to the VA orthopedic clinic the following week, 
the physician noted that the wound was well healed, steri-
strips were applied after staple removal, and the knee 
immobilizer was re-applied.  The veteran was instructed to 
wear the splint and to return in two weeks.  At her return 
visit in late January 2003, it was noted the veteran had been 
wearing a knee immobilizer and had been doing flexion 
exercises while supporting the extremity with the other foot.  
She was advised to continue doing extension exercises and it 
was noted that she would continue wearing the knee 
immobilizer.  She was to return in three weeks.  

At her next visit to the VA orthopedic clinic, which was in 
February 2003, six weeks after the left patella tendon 
repair, the veteran complained of continuing left knee pain 
and warmth of the knee.  She said she did range of motion 
exercises daily; she also reported that she walked with the 
knee immobilizer and put all her weight on the left leg 
without problems.  She said she usually used crutches to 
assist herself.  It was noted that X-rays on that day 
suggested a high riding patella and continued separation of 
inferior pole of the patella.  The plan after examination was 
protected weight bearing/knee immobilizer with weight bearing 
protected.  A physical therapy consultation was planned.  

At a VA physical therapy evaluation in March 2003, the 
physical therapist noted that the veteran had an immobilizer 
that she wore when ambulating but that at home she would take 
it off and use an Ace wrap on her knee.  The physical 
therapist also noted that orders stated no active extension 
and protected weight bearing at all times.  The physical 
therapist issued the veteran a cane for use in her right 
upper extremity to help in support with ambulation with the 
left knee immobilizer on.  The veteran was instructed in home 
exercises and was instructed to wear the immobilizer at home 
if attempting any straight leg raising.  She was instructed 
to avoid taking even two to three steps from chair to bed 
without a brace.  

At a VA examination in March 2003, the physician noted that 
the veteran had had surgery on her left knee in January 2003 
and that at the time of the examination she reportedly was 
still on bilateral axillary crutches to assist her in walking 
and used a leg immobilizer to protect the knee.  On 
examination, the left knee was swollen; range of motion was 
from 0 to 70 degrees with mild pain.  The knee was still 
tender to touch, and there was mild mediolateral instability.  
The diagnosis was status post total knee arthroplasty in 1995 
and 1996 and history of fractured kneecap treated surgically, 
with hell-healed scar, limited motion, ambulation assisted 
with a left crutch.  

In early April 2003, the veteran reported to the VA physical 
therapist that while at home without the immobilizer on, her 
left knee almost went out when she went to pivot.  The 
physical therapist reinforced to the veteran that she must 
not complete any pivot on the left lower extremity, 
especially without a brace on as this placed the knee at 
risk.  The physical therapist directed exercises with the 
immobilizer on.  She noted the veteran was very tender at the 
distal end of the incision and noted moderate swelling of the 
knee.  The assessment was patient with full left knee 
extension and tolerates 110 degrees of flexion without pain.  
The physical therapist said there was extensor lag with 
straight leg raising and edema was limiting knee strength.  
She said the veteran still needed to be aware of protecting 
the knee at home.  

In late April 2003, the veteran reported that her orthopedic 
clinic appointments kept getting "messed up."  She said she 
still felt her left knee was unstable and said it kept 
swelling.  The physical therapist described exercises in 
which she directed the veteran but did not mention the use of 
an immobilizer.  The physical therapist said the veteran 
tolerated 110 degrees of left knee flexion, but commented 
that the veteran had persistent edema of the left knee.  She 
noted that because the veteran had not seen the orthopedist 
for progression in activity, she was restricted from any 
active quad firing.  The physical therapist said the veteran 
would continue to require physical therapy to promote left 
knee stability.  The therapist said there was significant 
quadriceps atrophy and there was significant persistent 
edema.  The physical therapist stated there was still 
instability of the left knee, which limited most activities 
at home.  The plan was to continue physical therapy for 6 to 
8 more weeks, and the physical therapist noted permission was 
needed from orthopedics to progress with the current exercise 
regime.  

In May 2003, the veteran reported to the VA physical 
therapist that her knee had given out on her.  The veteran 
said she was in the kitchen with an elastic wrap on her knee, 
but not the immobilizer, and as she turned the knee gave way.  
At a physical therapy visit in mid-May 2003, the physical 
therapist noted that straight leg raising was attempted 
without the brace, but because of pain and extensor lag, she 
had the veteran use the brace.  The physical therapist said 
she would order a smaller immobilizer for the veteran because 
there was significant medial and lateral shifting due to the 
brace being too large.  The assessment was increased pain in 
the lateral knee, which the physical therapist said might be 
due to the loss of balance the veteran had had resulting in 
rotation of the knee or hitting the side of the knee on a 
table with a loss of balance.  The plan was to ship a knee 
immobilizer to the veteran's home.  At the next visit, there 
was persistent swelling of the left knee.  Range of motion of 
the left knee was from 0 to 110 degrees, and the physical 
therapist said the limitation was due to swelling and 
resultant pain.  Three days later the veteran reported she 
had received the new knee immobilizer and said her knee did 
better in the new brace.  The physical therapist said the new 
immobilizer appeared to stabilize the knee better.  The 
assessment was decreased swelling and improved lower 
extremity control with straight leg raising.  

At a VA physical therapy visit in early June 2003, the 
veteran said her left knee was so sensitive to anything 
touching at the outside of the knee that she sometimes could 
not stand the brace touching it.  The therapist directed 
exercises with and without the immobilizer on the left lower 
extremity.  The plan was to continue to not allow active 
extension until the orthopedic department ordered otherwise.  
The physical therapist noted that she encouraged the veteran 
to be more careful about keeping the immobilizer on during 
the day, as when she turned in standing without the brace was 
when episodes of knee instability occurred.  

In a VA primary care note dated in early June 2003, two days 
after the physical therapy visit, it was noted that the 
veteran complained of increased pain in her left knee.  She 
stated she was not wearing her brace about one or two weeks 
earlier and stepped wrong, stretched her knee out, and hit 
the side of it.  She said that prior to this incident, her 
knee pain was significantly improved.  After examination, the 
assessment was acute knee pain, and medication was prescribed 
for the pain.  At a VA physical therapy visit the following 
day, the physical therapist noted that X-rays taken at the 
time of the primary care clinic visit revealed normal 
alignment of the prosthesis and no abnormalities.  She also 
noted that the veteran had not had pain medications since 
about March.  She directed various exercises with the brace 
on and, the veteran ambulated in parallel bars for 75 feet 
without the brace on.  A week later, the physical therapist 
noted she directed left lower extremity strengthening 
exercises with the immobilizer on.  

At a visit on June 24, 2003, the VA physical therapist noted 
the veteran now had clearance for active quad firing.  The 
veteran referred to a new brace, and the physical therapist 
noted that the veteran was able to maneuver steps with a 
hinged brace on the left lower extremity without pain.  It 
was also noted that the veteran ambulated for 500 feet 
without assistive device, without loss of balance, and 
without left knee pain.  The plan was to emphasize quad 
strengthening with two visits per week for another eight 
weeks.  

In early July 2003, the VA physical therapist noted improved 
left knee stability with closed chain activities, and in mid-
July she noted improved eccentric left knee control with gait 
without knee support.  At the next visit, the veteran 
reported she had hurt her right ankle, and during the visit 
had an episode of slight loss of balance when ambulating 
without the knee brace on.  In late July 2003, the physical 
therapist noted the veteran had better knee stability during 
gait activities.  The veteran was able to ambulate for 
150 feet without assistive device or knee brace.  

At a VA orthopedic screening visit in early August 2003, the 
physician noted the veteran was being seen for follow-up 
seven months after left infrapatellar tendon repair.  On 
examination, there was flexion of the left knee to 
110 degrees and extension to -15 degrees, with passive 
extension to 0 degrees.  The patellofemoral joint was smooth.  
The plan was to continue brace and continue physical therapy 
visits and the home exercise program.  At a VA physical 
therapy visit in mid-August 2003, exercises continued to 
include treadmill walking, partial wall sits, partial lunges, 
single leg balancing, sitting to standing without use of 
upper extremities, and sidestepping with small knee bends, 
among others.  The physical therapist noted that the veteran 
had tolerated doing painting on the outside of her home 
without an increase in left knee pain.  By late August 2003, 
the veteran was tolerating increased time on the treadmill 
without uneven gait pattern and without instability of the 
left knee.  

At a VA physical therapy visit in early September 2003, the 
veteran reported that she had done a lot of standing over the 
past weekend and her knees had become stiff.  After the 
session, the physical therapist's assessment was improved 
balance with standing on one leg on an uneven surface.  Later 
that week the veteran reported fear that her left knee was 
still giving out when she walked.  The assessment of the 
physical therapist was that after gait training, the veteran 
was demonstrating better eccentric control but required 
concentration consistently to prevent extensor thrust.  

When she was seen at a VA orthopedic visit in November 2003, 
the veteran reported knee stiffness after prolonged sitting 
and said her left knee felt like it was going to "give 
out."  On examination, there was active range of motion of 
the left knee from 22 degrees to 115 degrees and passive 
range of motion from 0 degrees to 115 degrees.  There was 1+ 
medial laxity with valgus stress.  The physician said the 
patella tracked well, and he said sutures and scar were 
palpable in the patellar tendon.  He reviewed X-rays, which 
he said showed mild patella alta with minimum gap between 
inferior pole and body of the patella.  Suture anchors were 
in place.  The assessment was 10 months status post patellar 
ligament repair with ipsilateral total knee arthroplasty.  
The plan was for the veteran to continue activity as 
tolerated and to continue her home physical therapy program 
for quadriceps strengthening.  She was to return in 12 months 
for her annual total knee arthroplasty check-up.  

The veteran contends that the temporary total rating assigned 
by the RO from December 11, 2002, through April 30, 2003, 
should be extended beyond that time.  She contends that after 
the surgery in January 2003, her convalescent time was close 
to 8 months.  She points out that that after the surgery in 
early January 2003, she had a cast on her left leg until 
January 28, 2003, and was confined with the use of crutches.  
She states that when the cast was removed, she was given a 
full knee immobilizer until March 2003 when she started 
physical therapy, which continued twice a week from 
March 2003 until August 2003.  She states in August 2003 she 
was fitted with a smaller flexible brace, which she continued 
to use.  

Review of the veteran's medical records outlined above does 
show that in January 2003, the veteran underwent left knee 
surgery and that a plaster cast was placed over a left knee 
immobilizer.  After sutures were removed two weeks after 
surgery, the left knee immobilizer was re-applied and the 
physician ordered protected weight bearing.  The record shows 
that the veteran was not always compliant with use of the 
left knee immobilizer, particularly at home, in the months 
that followed.  While the medical records use the term 
immobilizer and brace interchangeably, at the mid-June 2003 
physical therapy visit it the physical therapist referred to 
exercises with the immobilizer on.  A week later, on June 24, 
2003, she referred to a new hinged brace, which indicates 
that therapeutic immobilization of the left knee had been 
discontinued at that time.  Further, at the same visit, the 
physical therapist noted the veteran ambulated for 500 feet 
without assistive device, without loss of balance, and 
without left knee pain, which indicates the order for 
protected weight bearing was no longer in effect.  Although 
the distance walked was less at a subsequent visit in 
July 2003, at that time the veteran was complaining of right 
ankle pain.  In sum, while physical therapy continued for 
quadriceps strengthening after June 24, 2003, from that date 
there is no evidence of continuation of therapeutic 
immobilization of the left knee, nor is that evidence that 
regular weight bearing was prohibited.  

In view of the medical evidence outlined above, the Board 
finds that residuals of the January 2003 left knee surgery 
resulted in therapeutic immobilization of the left knee until 
June 24, 2003, and therefore provides a basis for extension 
of the temporary total convalescent rating beyond the 
April 30, 2003, date assigned by the RO.  There is, however, 
no basis for an extension beyond June 23, 2003, because as of 
June 24, 2003, the veteran was shown to have been prescribed 
a hinged brace versus the left knee immobilizer, and while 
physical therapy continued after that date, the evidence does 
not show that regular weight bearing on the left lower 
extremity was prohibited, that house confinement was 
required, or that that there was any problem with the 
surgical wound, which had noted to be healed in late 
January 2003.  None of the medical records include any 
notation as to incapacity to work after the surgery.  This is 
not a case involving amputation, and while the RO started the 
temporary total rating on December 11, 2002, when 
immobilization of the left knee was required prior to surgery 
in January 2003, immobilization by cast, without surgery, is 
not a basis for extension of the convalescent rating after 
the January 2003 left knee surgery.  

Emergency room records from Parkview Medical Center show the 
veteran was seen there in April 2004, having fallen on her 
left knee three hours earlier.  The veteran said that while 
walking in the mall her left knee gave out and she fell, 
landing on the lateral aspect of the left knee after 
initially landing square on the knee.  On examination, there 
was a skin abrasion over the left patella.  The left knee was 
swollen and tender over the patella.  There was reduced range 
of motion, and the examiner noted the presence of well-healed 
surgical scars.  X-rays showed a comminuted fracture of the 
patella, and it was noted that it was not certain how much of 
this was old versus new.  The clinical diagnosis was fracture 
left patella, comminuted.  An Ace wrap was applied and 
medication was prescribed.  The plan was that the veteran 
would be seen by her orthopedic doctor in Denver.  

At a VA examination in June 2004, the veteran complained of 
pain, swelling, and decreased range of motion of the left 
knee as well as fatigability, weakness, and giving way.  She 
reported that he used a brace every day on the left knee and 
used a cane for extended periods of walking.  She said the 
knee gives out and swells.  She reported that since the last 
surgery she had been treated with Simvisc injections and 
physical therapy.  Examination of the left knee showed a 
well-healed scar along the medial joint line consistent with 
prior surgery.  Range of motion lacked 10 degrees of 
extension, and there was flexion to 100 degrees.  The 
physician noted that in X-rays from April 2004 showed a well-
positioned total knee replacement.  There were two screws in 
the patella, and the inferior pole of the patella appeared to 
be separated from the superior pole.  

VA orthopedic clinic notes dated in June 2004 show that the 
veteran reported stiffness in the left knee after prolonged 
sitting and said the knee felt like it was going to "give 
out."  She also reported that she had fallen in April 2004 
and had had increased left knee pain since then.  The 
physician reviewed X-rays of the left knee, which he said 
showed patella alta with gap between inferior pole and body 
of patella.  The assessment was 18 months status post 
patellar ligament repair with ipsilateral total knee 
arthroplasty, plan revision of repair with possible 
allograft.  

In a VA orthopedic surgery preoperative note on July 27, 
2004, the surgeon noted that the veteran had sustained a 
second rupture of the left patellar ligament in an 
unprotected (no brace) fall, and he said that the injury may 
have occurred in April 2004.  He said that "reconstruction" 
of the ligament would be attempted and that post-operatively 
immobilization for 4 to 6 weeks would be critical followed by 
a slow, well-monitored rehabilitation program.  He said it 
was not likely that a fully functioning total knee range of 
motion would be achieved and that the veteran was aware that 
a knee brace might be necessary for any sustained walking 
distance.  Later that day, the veteran underwent revision of 
the left patellar tendon rupture with patellar tendon 
autograft.  

In a VA orthopedic clinic note dated in early August 2004, 
examination showed the surgical incision was clean and dry.  
There was slight edema.  The knee splint was removed and 
replaced with a knee immobilizer locked at 0 degrees flexion 
and casted over the thigh and ankle.  The veteran was told to 
continue being cautious to avoid knee flexion and to use 
crutches while walking.  A week later, it was noted that the 
surgical wound was healing well, and the sutures were removed 
without complications.  The plan was for a long leg cast in 
full extension, follow-up in two weeks with cast removal and 
wound check, crutch walking non-weight bearing, or return to 
clinic if worsening of symptoms or as needed.  An orthopedic 
clinic note dated in early September 2004, it was noted that 
the brace was locked in extension.  The plan was to start 
active/passive range of motion in brace, 10 degrees per week 
with the brace locked in extension when ambulating.  Follow-
up was planned for 4 to 6 weeks.  

At a VA physical therapy visit in early September 2004, it 
was noted that the veteran had been in a post-operative range 
of motion brace, which had been opened 10 degrees each 
Wednesday.  On the date of the visit, the therapist stated 
she helped the veteran open the brace to 40 degrees and said 
the brace remained locked at 0 degrees when the veteran was 
ambulating.  The veteran was not using crutches to ambulate, 
but said she used crutches to maneuver in the bathroom when 
taking a shower.  She ambulated to the appointment without 
assistive device.  The therapist advised the veteran to use 
one crutch when outdoors for increased stability as she 
expressed fear of falling when she was out of her home.  The 
therapist adjusted the brace and emphasized to the veteran to 
avoid firing quads and to keep the knee immobilized when 
standing.  

At a VA orthopedic follow-up visit for the left knee in late 
September 2004, the veteran reported that she was doing well, 
had no pain, was using the brace, and was keeping it in full 
extension with ambulation.  She said she was working on 
flexion out of the brace and was at 70 to 80 degrees of 
flexion.  She reported she was working with the physical 
therapist and doing strengthening exercises.  She reported 
intermittent lateral knee pain and swelling and said she had 
been icing it.  On examination, there was full extension and 
there was flexion to 80 degrees.  The plan was to continue 
the physical therapy protocol, increasing by 10 degrees a 
week, continuing strengthening exercises, and brace in full 
extension with ambulation.  

In a VA physical therapy note dated in early October 2004, 
the therapist noted that the veteran was having no pain in 
the left knee and was tolerating exercises without complaint.  
At another visit a few days later, the therapist opened the 
brace to 90 degrees.  The veteran then did partial 
revolutions on a stationary bike for four minutes.  The plan 
was to continue visits 2 to 3 times a week for lower 
extremity strengthening.  At the next visit several days 
later, the veteran used the stationary bike for five minutes 
with the brace on, and the therapist opened the brace 
to 100 degrees of flexion.  Later that month, the therapist 
opened the knee brace to 110 degrees and directed the veteran 
in exercises.  She noted there was still swelling of the left 
knee, but it did not affect range of motion, nor was there 
pain.  In late October 2004, the therapist noted that the 
post-operative knee brace was broken and that the veteran 
needed a new post-operative range of motion brace with 
capacity to lock in full extension while ambulating.  A few 
days later, the therapist adjusted a new brace.  

When the veteran was seen in the VA orthopedic clinic in 
early November 2004 for physical examination prior to a left 
shoulder arthroscopic procedure, it was noted that she was 
not wearing the left knee brace.  Examination of the left 
knee showed that the incision was clean, dry, and without 
infection.  Active range of motion was flexion to 105 degrees 
and extension to 4 degrees.  The left knee was not tender to 
palpation.  The examiner recommended continued use of a left 
leg brace and recommended range of motion with walking, with 
gradual increase by 10 degrees per week to 100 degrees with 
the brace on.  

At her next VA physical therapy visit in November 2004, the 
veteran said she was supposed to start letting the knee brace 
bend when she walked.  The therapist directed strengthening 
and range of motion exercises for the left knee.  She stated 
that she set the brace at 20 degrees flexion and the veteran 
did not lock the brace in extension when ambulating.  The 
therapist said she would open the brace 10 degrees each week 
until reaching 100 degrees flexion and the veteran would take 
off the brace when doing exercises at home.  

At the beginning of December 2004, the veteran reported to 
the VA physical therapist that her left knee brace was broken 
and was being repaired.  The therapist directed strengthening 
and range of motion exercises.  Two days later, the veteran 
underwent repair of the rotator cuff of the left shoulder.  
When she was next seen by the physical therapist in late 
December 2004 to begin left shoulder therapy, the veteran 
reported that she was not wearing her left knee brace due to 
difficulty donning it without help.  The therapist noted that 
the veteran's gait was independent without assistive device.  
Subsequent VA physical therapy visits were devoted to the 
left shoulder.  At a primary care clinic visit in mid-
February 2005, the veteran stated she was still having pain 
and some weakness in her left knee.  At a September 2005 
physical therapy evaluation related to low back pain with 
right sciatica, the therapist noted that the veteran had an 
independent but antalgic gait due to left knee instability.  

The veteran essentially contends that the convalescent rating 
based on the July 27, 2004, left knee surgery should be 
extended beyond November 30, 2004.  The Board finds, however, 
that prior to that date the orthopedic clinic had 
discontinued the requirement for immobilization of the left 
knee, allowing flexion while ambulating as well as while 
sitting or during exercises.  Further, the evidence does not 
show that the left knee disability ever required the use of a 
wheelchair.  As of September 2004 the veteran was no longer 
using crutches for ambulation, and although the physical 
therapist recommended the use of one crutch at that time, 
this was because of the veteran's concern with instability of 
the left knee and was not related to a prohibition against 
regular weight bearing.  In addition, when the orthopedic 
clinic allowed flexion of the knee brace during ambulation in 
early November 2004, there was no mention of the requirement 
for crutches for ambulation or that regular weight bearing 
was prohibited.  Finally, in the physical therapy note dated 
in late December 2004, the therapist noted that the veteran's 
gait was independent without assistive device.  No other 
criteria for a post-surgical convalescent rating are 
implicated as the wound was noted to be clean, dry, and 
without infection in November 2004.  The surgery did not 
involve amputation and did not require a body cast.  There 
was no showing that house confinement was involved.  Further, 
in none of the medical records is there any indication of 
incapacity to work as a residual of the surgery.  

In summary, the Board finds that with respect to the 
January 2003 left knee surgery, the evidence supports 
extension of the convalescent period beyond April 30, 2003, 
through June 23, 2006, but the preponderance of the evidence 
is against further extension.  Also, the Board finds that 
with respect to the July 2004 surgery, the preponderance of 
the evidence is against extension of the convalescent period 
beyond November 30, 2004.  Under the circumstances the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

The Board recognizes that the veteran has asserted that her 
service-connected disabilities including her left knee 
disability prevent her from working.  The RO has separately 
adjudicated entitlement to a total disability rating based on 
individual unemployability, but that issue is not now before 
the Board.  


ORDER

Entitlement to an extension of a temporary total disability 
evaluation under the provisions of 38 C.F.R. § 4.30 for 
convalescence following surgery in January 2003 on the 
veteran's service-connected left knee disability is granted 
from May 1, 2003, to June 24, 2003, subject to statutory and  
regulatory provisions governing the payment of monetary 
benefits.  

Entitlement to an extension of a temporary total disability 
evaluation under the provisions of 38 C.F.R. § 4.30 beyond 
November 30, 2004, for convalescence following surgery in 
July 2004 on the veteran's service-connected left knee 
disability is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


